Fitzsimons, J.
This is an action for the price of printing inks amounting to $178.66, all unpaid except $31.25, which was paid by advertising done for plaintiff.
The plaintiff demands judgment for balance, $147.41. The answer admits incorporation of defendant, and then further answering, “ alleges that it has no knowledge or information sufficient to form a belief as to the truth of all the other allegations contained in said complaint.”
Plaintiff moved for judgment on the pleadings, which was granted on the ground that the answer was frivolous. From *212the order entered thereon, this appeal is taken. The Code, section 500, requires an answer to contain “ a general or specific denial of each material allegation of the complaint controverted by the defendant, or of any knowledge or information thereof sufficient to form a belief.” The answer of the defendant herein, clearly does not controvert each material allegation of the complaint as required by the Code. It only alleges that the defendant has no knowledge or information sufficient to form a belief as to the truth of all such allegations under such a form of pleading; the defendant might have knowledge of all the allegations of a complaint except one, and yet his answer would be literally correct. Such a conjunctive denial is bad, and not authorized by the Code. If a defendant has knowledge or information of the material allegations of the complaint, the Code requires Mm to deny each allegation controverted by him, and the fact that he claims to have no knowledge or information sufficient to form a belief, does not relieve Mm from saying so concerning each and every allegation which he so wishes to controvert. I think that the-proper form of a denial such as the defendant adopted, should read: “ The defendant alleges that he has no knowledge or information sufficient to form a belief as to the truth of each-allegation contained in the complaint.”
The order appealed from is affirmed, with costs.
Ehblich, Ch. J., and Newburger, J., concur.
Order affirmed.